       Case 1:17-cv-04188-LTS-JLC Document 79 Filed 06/21/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

NICHOLE DANIELS-FEASEL, Individually
and as parent and natural guardian of infant
C.F., et al.,

                      Plaintiffs,                    Civ. Action No. 17-cv-4188 (LTS) (JLC)

v.

FOREST LABORATORIES INC., et al.,

                      Defendants.



                  FOREST’S OMNIBUS MOTION TO EXCLUDE
           PLAINTIFFS’ EXPERT TESTIMONY ON GENERAL CAUSATION
       The Forest Defendants move to exclude the general causation expert testimony of Lemuel

Moyé, M.D., Ph.D., Laura Plunkett, Ph.D., and Patricia Whitaker-Azmitia, Ph.D., pursuant to

Federal Rules of Evidence 104(a), 702, 703, and 403, and Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), and its progeny. In support of this motion, the Forest

Defendants rely on their Memorandum of Law in Support of Forest’s Omnibus Motion to Exclude

Plaintiffs’ Expert Testimony on General Causation, the Transmittal Declaration of Bert L. Wolff

and the exhibits attached thereto, and submitted in accordance with ECF No. 78.

       WHEREFORE, the Forest Defendants respectfully request an Order from this Court

excluding the general causation expert testimony of Lemuel Moyé, M.D., Ph.D., Laura Plunkett,

Ph.D., and Patricia Whitaker-Azmitia, Ph.D. and granting Defendants such other and further relief

as the Court deems just and proper. Pursuant to Local Rule 6.1 of the United States District Court

for the Southern District of New York, Defendants respectfully request oral argument on this

motion.
      Case 1:17-cv-04188-LTS-JLC Document 79 Filed 06/21/19 Page 2 of 2




Dated: June 21, 2019

                                          _____________________________
                                          Bert L. Wolff (BW5407)
                                          Jonathan S. Tam (JT1983)
                                          Lincoln D. Wilson (LW1982)
                                          DECHERT LLP
                                          Three Bryant Park
                                          1095 Avenue of the Americas
                                          New York, NY 10036
                                          Tel: (212) 698-3500
                                          Fax: (212) 698-3599
                                          bert.wolff@dechert.com
                                          jonathan.tam@dechert.com
                                          lincoln.wilson@dechert.com

                                          Sandra A. Bresnick (SB6110)
                                          Anne Toker (AT4524)
                                          QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                          51 Madison Avenue
                                          New York, NY 10010
                                          Tel: (212) 849-7000
                                          Fax: (212) 849-7100
                                          sandrabresnick@quinnemanuel.com
                                          annetoker@quinnemanuel.com

                                          John Ipsaro (pro hac vice)
                                          ULMER & BERNE LLP
                                          600 Vine Street, Suite 2800
                                          Cincinnati, OH 45202
                                          Tel: (513) 698-5000
                                          Fax: 513 (698) 5059
                                          jipsaro@ulmer.com

                                          Attorneys for Defendants




                                      2
